ORDER
The Disciplinary Review Board having filed a report with the Supreme Court setting forth that FREDERICK S. MARGU*310LIES of LITTLE FALLS, who was admitted to the Bar of this State in 1987, was publicly censured by the District of Columbia Court of Appeals and the report further setting forth the recommendation that reciprocal discipline in the form of a public reprimand be imposed on FREDERICK S. MARGULIES for misrepresentations that he made to Counsel to the Board on Professional Responsibility which, in part, led to his public censure, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and FREDERICK S. MARGULIES is hereby publicly reprimanded for conduct in violation of RPC 8.4(c); and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said FREDERICK S. MARGULIES as an attorney at law of the State of New Jersey; and it is further
ORDERED that FREDERICK S. MARGULIES reimburse the Ethics Financial Committee for appropriate administrative costs.